GWALD   c. MANN           Arrw!ra.vYI. 'ir~x~n




    Honorable F. L. Massie
    County Auditor
    Wilbarger County
    Vernon, Texas
    Dear Sir:                 Opinion No. O-2994
                              Re: Authority of county board of
                                   trustees to consolidate or
                                   group school districts.
              We are in receipt of your letter of December 31,
    1940, requesting the opinion of this department, which reads
    as follow:
               "Certain Independent School Districts in
         Wilbarger County haveheretofore made applica-
         tion to the County Board of Trustees for annexa-
         tion to such Independent School Districts of
         certain Common School Districts that lie adja-
         cent thereto. The County Board of Trustees
         has then proposed to order the consolidation.
         There is then proposed~in the consolidated dis-
         trict a tax levy for the purpose of equalizing
         the tax rates in the new consolidated district.
         Some of the equalized tax rates is designed for
         maintenance, and certain of the proposed tax
         levy is designed for the retirement of the bond-
         ed indebtedness which is owed by the Independent
         school district of which the common school dls-
         trict has become apart.
               "I would like for you to advise me on the
         following questions:
                "1. The authority of the County Board of
          Trustees to order the consolidation of a common
          school district with an independent school dis-
          trict by executive order.
                "2 . The authority of the Board of Trustees
          of the independent school district to then order
          an election for the purpose of equalizing the tax
          rate in the consolidated district.
Honorable F, L. Massie, page 2        O-2994


          “3e  Whether all of the property owners in
    the new consolidated district are entitled to vote
    in such election to equalize the tax rate.
          “4*  The authority of the Board in the In-
    dependent school district to order an election
    for the purpose of equalizing a tax levy to be
    used for maintenance purposes.
          “5.  The authority of the Board of Trustees
    of the new consolidated district to order an
    election to equalize a tax levy, a part of which
    would be used to retire the bonded indebtedness
    of the independent school district which now in-
    cludes the common school district."
          In your lettsr you speak of a "consolidation" of
school districts, however, we cannot determine whether you
have reference to a true consolidation or an annexation or
grouping to form a rural high school district, as distin-
guished from a consolidated district.
          If you have reference to the creation of a con-
solidated school district, then the county board of school
trustees does not have authority to create such district
by mare executive order but must follow the procedure set
out in Article 2806; R. C. S. 1925, which, among other things,
requires an election in each of the districts proposed to be
consolidated. Article 2806, R. C. S. 1925; Dover Common
School District No. 66 v. County School Trustees of Navarro
County, 112 Tex. 501, 248 S.W. 1062; County Board of School
Trustees of Limestone County v. Wilson (Tex. Civ. App.)    '
5 S. W, (2d) 805; Opinion No. O-502, a copy of which is en-
closed herewith.
          If, as might be inferred from your letter, you
have reference to a grouping or annexation to form a rural
high school district then in certain instances the county
board of school trustees has authority to form such district
without the necessity of an election, based upon the exist-
ence of requisite facts set out in Article 2922a, Vernon's
Texas Civil Statutes. If certain facts exist it is necessary
that an election be held as provided in Article 2922c,
Vernon's Texas Civil Statutes. Since your letter does not
contain the necessary facts we are unable to advise you
specifically whether the county board could order an annexa-
tion or grouping of the particular districts which you have
in mind.
          Articles 2922h and 2922L, Vernon's Texas   Civil
Honorable F. L. Massie, page 3           O-2994


Statutes, contain detailed provisions for the assumption
of bonded indebtedness, voting taxes to service same, equal-
izing and voting a local maintenance tax rate when a rural
high school district is formed, and provide that "qualified
tax paying voters" shall vote at such elections.
          Inasmuch as your questions are of a general nature
we can only refer you to the above mentioned statutes and
furnish you with general answers. However, if this is not
sufficient to satisfy your purposes we shall be glad to ad-
vise you further with reference to specific questions lf you
will furnish us with the necessary facts and point out the
particular difficulty which you have.
                                  Yours very truly
                                 ATTORNEY GENERAL OF TEXAS


                                  By s/Cecil C. Cammack
                                       Cecil C. Cammack
                                       Assistant
ccc:LM:wc
ENCLOSURE

APPROVED JAN 10, 1941
s/GeraldC. Mann
ATTORNEY GENERAL OF TEXAS
APPROVED OPINION COMMITTEE BY BWB CHAIRMAN